DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered.
 Notice of Amendment
	In response to the amendments filed July 12, 2021, amended claims 1, 22 and new claims 23-24 are acknowledged.  The following new and reiterated grounds of rejection are set forth:
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim is grammatically incorrect and missing punctuation, which leads to possible misinterpretation.   Appropriate correction is required.  For example, claim 1 recites “where the stem is flat and curves in a downward slope from its attachment point to the handle and then curves up so that the distal end lines up with the proximal end attached to the rod [,] with a tip at the distal end where the tip is flat, has the same width as the 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the width of the rod equaling the width of the tip (see claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “where the tip is flat, has the same width as the rod” which is not supported by the disclosure or illustrated in any Figure.  It is unclear how the tip 10 could even have the same width as the rod 30 and still be inserted into the body?  A tip having the same width as the rod would render the device inoperable. Furthermore, the stem and tip of the device are claimed as being flat, with the rod illustrated as having a circular cross-section.  There is no disclosure or illustration with regard to the flat stem and/or flat tip as having the same width as the circular rod.   It appears the Applicant intended to claim that the tip 10 had the same width as the stem 20, as seen in Figs. 1 and 4-5, and the claims will be examined on their merits as such.  Appropriate clarification and correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,514,084 to Fisher in view of U.S. Patent
Application No. 2013/0305469 to Sanjuan in further view of U.S. Patent No. 6,312,394 to Fleming, Ill.
In regard to claim 1, Fisher discloses a device to clean a laparoscopic lens comprising: a laparoscopic lens cleaner 135 used to clean the lens internally within a body having a rigid rod 104 with a stem 103 attached to the center of and extending perpendicular from the rod (See Figs. 4-5), with a tip 105 attached at the distal end of the stem having the same width as the rod/stem and extending longitudinally along a common axis/line as the stem where the tip cleans the lens of the laparoscope while 
In further regard to claim 1, Fisher and Sanjuan fail to disclose the rod member being bent towards the distal end. Fleming, Ill teaches of an analogous endoscopic tool wherein the handle may be formed with finger grooves 66, 68 which are bent towards the distal end of the device (see Figs. 1-2). Fleming, Ill teaches that while finger grooves are preferred, the handle may be rounded or squared without any finger grooves for a user to grasp, as desired by the user (see Col. 8, Lines 11-18). Thus, it would have been obvious to one skilled in the art at the time the invention was filed to modify the handle of Fisher and Sanjuan to include two inwardly bent ends (e.g. finger grooves 
In regard to claim 2, Fisher discloses a device, further comprising having the tip made of a soft, absorbent material (See Col. 5, Lines 25-28).
In regard to claims 3 and 21, Fisher discloses a device, further comprising having a sleeve 102 cover the stem (See Figs. 2-5).
In regard to claim 5, Fisher discloses a device, further comprising having the sleeve being disposable (See Figs. 2-5). As broadly as claimed, any item/device is capable of being disposed, thus Fisher meets the current limitations of the recited claim.
In regard to claim 6, Fisher discloses a device, further comprising being made of plastic (See Col. 5, Lines 10-12).
In regard to claim 7, Fisher discloses a device, further comprising being disposable (See Figs. 2-5). As noted above, any item/device is capable of being disposed, thus Fisher meets the current limitations of the recited claim.
In regard to claim 22, Fisher discloses a device to clean a laparoscopic lens, further comprising having the tip fixed in a longitudinally position along the common axis/line (See Figs 2-5 and Col. 5, Lines 27-28).
In regard to claim 23, Fisher discloses a device to clean a laparoscopic lens, further comprising where the tip is not meshed (See Col. 5, Lines 27-28).
In regard to claim 24, Fisher discloses a device to clean a laparoscopic lens, where the lens does not need to be repositioned to be cleaned (See Fig 1).


Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive. 
As rejected above, (assuming the Applicant intended to claim the tip as being “flat and having the same width as the stem”), Fisher clearly illustrates and discloses a device wherein the wiping element 105 (i.e. tip) has the same width as the needle 103 (i.e. stem) (see Col. 5, Lines 24-29).    Furthermore, the newly added limitation wherein the “tip is flat”, is rejected in view of the teachings of Sanjaun, which teaches wherein the tip may be comprise a wiping surface having a variety of shapes, specifically wherein one side thereof may be flat (See Figs. 14, 16-17 and paragraphs 0036-0037).   Thus, as broadly as claimed, the limitations of the recited claims stand rejected.  
If the Applicant did in fact intend to recite the tip as being “flat and having the same width as the rod” as claimed in the amendments filed 7/12/21, claim(s) 1-3, 5-7 and 21-24 are rejected in view of the new ground of rejection as failing to comply with the written description requirement.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
9/30/2021